Title: From Thomas Jefferson to William Stephens Smith, 9 July 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris July 9. 1786.

I wrote you last on the 16th. of June. Since that your favors of May 21. 21. and June 12. have come to hand. The accounts of the K. of Prussia are such that we may expect his exit soon. He is like the snuff of a candle; sometimes seeming to be out; then blazing up again for a moment. It is thought that his death will not be followed by any immediate disturbance of the public tranquillity; that his kingdom may be considered as a machine which will go  of itself a considerable time with the winding up he has given it. Besides this he has for some time employed his successor in his councils, who is endeavoring to possess himself of and to pursue his uncle’s plan of policy. The connection which has long subsisted between the Van Staphorsts, the Grands, and this court is known to you. I think it probable that private sollicitations first suggested the late appointment and might be the real efficient cause of it. The ostensible one, and which has some reality too, is the accomodation of the lenders in Holland. It will doubtless facilitate the borrowing money there for this country, and multiply the partisans of the new alliance. The policy of this country is indeed wise. What would have been said a dozen years ago had any one pretended to foretell that in that short space of time France would get Holland, America and even England under her wing?
We have had here some strong altercations between the court and the parliament of Bourdeaux. The latter used a language which a British parliament would not have dared to use. The court was in the wrong and will have the wisdom and moderation to recede. The question is whether lands called Alluvions, on the river Garonne belong to the king or to the proprietors to whose soil they have been added.
I have received by Dr. Bancroft the portable copying press. It is perfectly well made. Be so good as to present my compliments and thanks to Mr. Cavallo for his attention to it. To yourself I suppose you would rather I should present the money. This I will do the moment you will inform me of the sum. In your letter of May 21. you mention that you had paid the maker £5–10. But a former letter gave me reason to believe you had to pay something to another person for a board or the box or something else. I will beg the favor of you at the same time to inform me what a pair of chariot harness will cost in London, plated, not foppish but genteel, and I will add the price, or not add it to the bill I shall send you, according as I shall find it when compared with prices here. Cannot you invent some commissions for me here, by way of reprisal for the vexations I give you? Silk stockings, gillets, &c. for yourself, gewgaws and contrivances for Madame? à propos, All hail, Madame! May your nights and days be many and full of joy! May their fruits be such as to make you feel the sweet union of parent and lover, but not so many as that you may feel their weight! May they be handsome and good as their mother, wise and honest as their father, but more milky!—For your old age I will compose a prayer thirty years hence.

To return to business (for I am never tempted to pray but when a warm feeling for my friends comes athwart my heart) they tell me that they are about altering Dr. Ramsay’s book in London in order to accomodate it to the English palate and pride. I hope this will not be done without the consent of the author, and I do not believe that will be obtained. If the booksellers of London are afraid to sell it I think it can be sold here. Even the English themselves will apply for it here. It is very much esteemed by those who have read it. The French translation will be out in a short time. There is no gutting in that. All Europe will read the English transactions in America, as they really happened. To what purpose then hoodwink themselves? Like the foolish Ostrich who when it has hid it’s head, thinks it’s body cannot be seen. I will beg the favor of you to prevail on Mr. Dilly to send me 50. copies by the Diligence. We shall see by the sale of these what further number we may call for. I will undertake to justify this to the author. They must come unbound. It will be necessary at the same time to put into some of the English papers the following advertisement. ‘The bookseller, to whom Dr. Ramsay’s history of the revolution of S. Carolina was addressed for sale, having been advised that the executing that commission would expose him to the actions of certain persons whose conduct in America, as therein represented, is not in their favor, the public are hereby notified that they may be furnished with the said work either in the original English, or well translated into French, by writing to Froullé, libraire au quai des Augustins à Paris, and franking their letters. An opportunity of sending it to London occurs every week by the Diligence.’ Send me a paper or two with this advertisement in it.
To put an end to your trouble I will wish you a good night. I beg your pardon, I had forgot that you would have it without my wishes: I bid you therefore a simple Adieu, with assurances of my friendship & esteem,

Th: Jefferson

